Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Proactive Medical, L.L.C.,
(NPI: 1942284005),
Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-10-218
Decision No. CR2150

Date: June 9, 2010

DECISION

Here, the sole question before me is whether Petitioner, Proactive Medical, L.L.C.,
participated in the Medicare Program as a fixed-base Independent Diagnostic Testing
Facility (IDTF) or a mobile IDTF. If fixed-base, the Medicare contractor properly
revoked its billing privileges, because it shared its practice location with another
Medicare-enrolled supplier, in violation of federal regulations. On the other hand, a
mobile IDTF may share its practice location, so if Petitioner was mobile, the revocation
was improper and must be reversed.

For the reasons discussed below, I find that Petitioner operated as a mobile IDTF, and the
Medicare Contractor improperly revoked its billing privileges.

Background

Until its Medicare supplier number was revoked on June 3, 2009, Petitioner participated
in the Medicare program as an IDTF. See 42 C.F.R. § 410.33. Ina letter dated May 4,
2009, the Medicare contractor, Pinnacle Business Solutions, Inc., notified Petitioner that
its supplier number would be revoked, because the supplier shared its practice location
and subleased its operation with another Medicare enrolled individual or organization, in
violation of IDTF performance standards. CMS Ex. 1.

Petitioner sought reconsideration, and, in a decision dated October 9, 2009, the
contractor’s Medicare Senior Enrollment Officer affirmed the revocation of Petitioner’s
supplier number. CMS Exs. 5, 7.

The parties have filed cross motions for summary judgment. With its motion and brief
(CMS Br.), CMS submits ten exhibits (CMS Exs. 1-10). With its motion and brief (P.
Br.), Petitioner submits five exhibits (CMS Exs. 1-5).

Discussion

Petitioner is entitled to summary judgment, because the
undisputed evidence establishes that it was enrolled in the
Medicare program as a mobile IDTF, which may share a
practice location with another Medicare-enrolled individual
or organization.'

An IDTF may be a fixed location, a mobile entity, or an individual nonphysician
practitioner. 42 C.F.R. § 410.33(a)(1). It must meet all of the standards set forth in 42
C.F.R. § 410.33(g), or CMS will revoke its billing privileges. 42 C.F.R. § 410.33(h).
Section 410.33(g)(15) prohibits a fixed-base IDTF from “sharing a practice location with
another Medicare-enrolled individual or organization,” and it prohibits a fixed-base IDTF
from “leasing or subleasing its operations or practice location to another Medicare
enrolled individual or organization.” But these prohibitions explicitly do not apply to
mobile IDTFs (“[w]ith the exception of... mobile IDTFs .. .”).

Here, Petitioner concedes that it subleased space from Jon V. Schellack, M.D., a
Medicare-enrolled supplier. P. Br. at 4; see CMS Br. at 3.

The parties also agree that Petitioner enrolled in the Medicare program as an IDTF,
effective September 1, 2002. CMS Br. at 3, § 1; P. Br at 3, § 3.

To maintain Medicare billing privileges, a supplier must “resubmit and recertify” the
accuracy of its enrollment information every five years. To meet this requirement, the
supplier submits a new enrollment application with supporting documentation. 42 C.F.R.
§ 424.515. Accordingly, on February 3, 2009, Petitioner submitted a new Medicare
enrollment application, CMS Form 855B. CMS Ex. 9. Section 4 of that application form
asks for the information necessary to establish an IDTF as a mobile entity, including
“base of operations address for mobile or portable suppliers” (Section 4E); “vehicle

' [make this one finding of fact/conclusion of law.
information” (Section 4F); and “geographic location for mobile and portable suppliers
where the base of operations and/or vehicle renders services” (Section 4G). CMS Ex. 9
at 15-21. According to CMS, because Petitioner failed to complete sections 4E, 4F and
AG, it did not establish itself as a mobile IDTF. CMS Br. at 6.

Petitioner, however, points out that the application form instructs applicants to complete
only those portions of section 4 “that are changing.” CMS Ex. 9 at 7 (emphasis added).
At the specific subsections, it reiterates: “[i]f you are changing, adding or deleting
information, check the applicable box, furnish the effective date, and complete the
appropriate fields in this section.” CMS Ex. 9 at 20 (emphasis added). Thus, Petitioner
was only required to complete those sections if it were making any changes.”

Prior to February 3, 2009, Petitioner had submitted its most recent enrollment application
on October 31, 2003. In that earlier application, Petitioner provided the information
purportedly missing from its 2009 application: “base of operations address,” “vehicle
information,” and “geographic location for mobile and portable suppliers where the base
of operations and/or vehicle renders services.” P. Ex. | at 7, 8. No evidence suggests
that this information had changed (and CMS has not come forward with any evidence
suggesting a dispute on that issue), so Petitioner appropriately left those sections blank on
its 2009 application.

Petitioner was therefore a mobile IDTF and not subject to subleasing and space-sharing
restrictions of 42 C.F.R. § 410.33(g)(15).

Conclusion

Petitioner is entitled to summary judgment because the undisputed evidence establishes
that it operated as a mobile IDTF, and the Medicare Contractor improperly revoked its
billing privileges.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

> Petitioner was changing only its address from “5425 Brittany Drive, Suite B” to “5425
Brittany Drive, Suite C.” Compare P. Ex. | at 7 with CMS Ex. 9 at 16.
